DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 14-18, 21-24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Pub. No.: US 2019/0325273A1) and further in view of SUN (Pub. No.: US 2021/0397966A1).
With respect to claims 1, 9, 16:
Kumar discloses a processor comprising: one or more circuits to use one or more neural networks to generate an image of an entire object based, at least in part, on an image of a portion of the object (fig. 6, item 603 represents a processor and abstract discloses one or more neural network); 
Kumar does not explicitly disclose wherein an encoder of the one or more neural networks is trained using training data generated based, at least in part, on output of a decoder of the one or more neural networks. 
Sun discloses wherein an encoder of the one or more neural networks is trained using training data generated based, at least in part, on output of a decoder of the one or more neural networks (fig. 4 discloses decoder 404 with generated output into encoder 402).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Sun into the teaching of Kumar in order to prevent domain mismatch and image quality variation.
With respect to claim 2:
Kumar discloses the processor of claim 1, wherein the one or more neural networks comprises a generative model framework to generate a plurality of complete images based on an input image (fig. 3 and parag 0031).
With respect to claim 3:
Kumar discloses the processor of claim 1, wherein the decoder is trained based, at least in part, on a dataset comprising images of complete objects and excluding images of portions of objects (fig. 3 and parag 0031).
With respect to claim 4:
Kumar discloses the processor of claim 1, wherein parameters of the decoder are not adjusted while training the encoder using the training data (fig.3, parag. 0031 discloses the encoder is being trained using training data and image vector are being inputted into decoder to get output).
With respect to claim 5:
Kumar discloses the processor of claim 4, wherein output of the trained encoder causes the decoder to generate a plurality of images of a complete object based on input, to the one or more neural networks, of an image of a portion of an object (fig. 3).
With respect to claims 6, 14, 21:
Kumar discloses the processor of claim 1, the one or more circuits to generate the training data by generating a first image of a complete first object and a second image of a complete second object, and combining the first and second images so that the first object is at least partially occluded by the second object (fig.3, parag. 0022).
With respect to claim 7:
Kumar discloses the processor wherein the one or more circuits to refine training of the encoder based, at least in part, on a plurality of real-images of portions of objects after training the encoder with the generated training data (fig. 3 having plurality of images 304, 305 and 306) from input image 309).  
With respect to claims 8, 15, 22:
Kumar discloses the processor wherein one or more of the one or more neural networks is trained to spatially transform output of the decoder (parag. 0004).
With respect to claims 10, 17 :
Kumar discloses the system of claim 9, wherein the one or more neural networks comprise a generative model framework to generate a plurality of complete images based on an input image, wherein the generative model framework comprises at least one of a variational autoencoder, a generative adversarial network, or a normalizing flow (parag. 0004, 0010-0012, 0020 and 0024).
With respect to claims 11, 18, 24:
Kumar discloses the system wherein the one or more processors to train the decoder, using a dataset comprising images of complete objects, to generate variations of images of complete objects (fig.3, parag. 0031).  
With respect to claim 23:
Kumar discloses a machine-readable medium having stored thereon instructions, which if performed by one or more processors, cause the one or more processors to at least: alter an image to incorporate a depiction of an entire object that is generated (fig. 6, item 603 represents a processor and parag. 0037 discloses generating an image); 
	Kumar does not explicitly disclose one or more neural networks trained using training data generated based, at least in part, on output of a decoder of the one or more neural networks
Sun discloses one or more neural networks trained using training data generated based, at least in part, on output of a decoder of the one or more neural networks (fig. 4 discloses decoder 404 with generated output into encoder 402).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Sun into the teaching of Kumar in order to prevent domain mismatch and image quality variation.





With respect to claim 26:
Kumar discloses the machine-readable medium of claim 23, wherein the training data comprises an image depicting a plurality of objects generated based on the output of the decoder (fig. 3).
With respect to claim 27:
Kumar discloses the machine-readable medium of claim 26, wherein a first object of the plurality of objects overlaps a second object of the plurality of objects (fig.3, parag. 0022).
With respect to claim 28:
Kumar discloses the machine-readable medium of claim 23, wherein the alteration of the image comprises replacing a depiction of a partial object in the image with a depiction of the complete object (parag. 0034).
With respect to claim 29:
Kumar discloses the machine-readable medium of claim 23, wherein the alteration of the image comprises removing an object in the image that occludes the portion of the object (parag. 0031).


Claims 12, 13, 19, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Pub. No.: US 2019/0325273A1), SUN (Pub. No.: US 2021/0397966A1) as applied to claims 9, 16 and 23 and further in view of RYU (Pub. No.: US 2020/0134499A1).
With respect to claims 12, 19, 25:
The rejection of claims 9, 16 and 23 are incorporated; Kumar and SUN do not explicitly discloses the system wherein parameters of the decoder are frozen while training the encoder using the training data generated based, at least in part, on output of the decoder.
RYU discloses wherein parameters of the decoder are frozen while training the encoder using the training data generated based, at least in part, on output of the decoder (parag. 0043). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of RYU into the teaching of Kumar in view of SUN in order to generate a variational posterior of the joint latent variable model, training the variational posterior, and performing inference of the first variable from the second variable based on the variational posterior.
With respect to claims 13, 20:
Kumar discloses the system, wherein output of the trained encoder causes the decoder to generate a plurality of images of a complete object and a plurality of probabilities corresponding to the plurality of images, based on input, to the one or more neural networks, of an image of a portion of an object (fig. 3).
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649